UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7263



NORRIS ROSS,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLESTON COUNTY;
CHARLESTON POLICE DEPARTMENT; HENRY DARGAN
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.



                            No. 03-7277



NORRIS ROSS,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA, State; CHARLESTON COUNTY;
CHARLESTON POLICE DEPARTMENT; HENRY DARGAN
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-03-2169-2, CA-03-2205-2-18AJ)
Submitted:   November 19, 2003         Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norris Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

       In these consolidated appeals, Norris Ross, a South Carolina

pre-trial   detainee,   appeals    from    the    district    court’s   orders

accepting the reports and recommendations of a magistrate judge and

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petitions

for lack of jurisdiction. Our review of the record and the district

court’s opinions discloses no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.            Ross v. South

Carolina, Nos. CA-03-2169-2; CA-03-2205-2-18AJ (D.S.C. filed Aug.

6, 2003 & entered Aug. 7, 2003; Aug. 13, 2003).              We dispense with

oral    argument   because   the   facts    and    legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional




                                                                     AFFIRMED




                                     3